Citation Nr: 1812423	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-30 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the reduction of the rating for service-connected patellofemoral syndrome, with arthritis, right knee, limitation of extension from 50 percent to noncompensable, effective from May 1, 2014, was proper.

2.  Whether the reduction of the rating for service-connected patellofemoral syndrome, with arthritis, left knee, limitation of extension from 50 percent to noncompensable, effective from May 1, 2014, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
 
In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 

FINDINGS OF FACT

1.  The Veteran's service-connected patellofemoral syndrome, with arthritis, right knee, limitation of extension was rated 50 percent disabling from November 19, 2008 through April 30, 2014, more than five years. 

2.  In the February 2014 rating decision, the RO reduced the disability rating for service-connected patellofemoral syndrome, with arthritis, right knee, limitation of extension without observing applicable regulations; the rating reduction therefore is void ab initio.

3.  The Veteran's service-connected patellofemoral syndrome, with arthritis, left knee, limitation of extension was rated 50 percent disabling from November 19, 2008 through April 30, 2014, more than five years.

4.  In the February 2014 rating decision, the RO reduced the disability rating for service-connected patellofemoral syndrome, with arthritis, left knee, limitation of extension without observing applicable regulations; the rating reduction therefore is void ab initio.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 50 percent rating for service-connected patellofemoral syndrome, with arthritis, right knee, limitation of extension, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.3, 4.10, 4.13 (2017).   

2.  The criteria for restoration of a 50 percent rating for service-connected patellofemoral syndrome, with arthritis, left knee, limitation of extension, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.3, 4.10, 4.13 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Rating Reduction for Bilateral Knee

The Veteran appealed the reduction of the 50 percent rating, each, for right and left patellofemoral syndrome, with arthritis, limitation of extension, effective May 1, 2014.  The Veteran contends that over the relevant period the disability did not diminish, that is, the bilateral knee condition and function of the bilateral knees did not improve.  See May 2016 Board hearing transcript.  

The United States Court of Appeals for Veterans Claims (Court) has noted that a claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292   (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  There are required procedures when a rating is reduced.  Specifically, when reduction of a rating is considered warranted, and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e) (2014).

When the RO proposed to reduce the rating for the Veteran's bilateral patellofemoral syndrome, with arthritis, limitation of extension, the RO mailed a notice to the latest address of record.  The notice informed the Veteran of the procedures for the presentation of evidence, the right to a hearing, and representation options.  The RO considered the evidence and proceeded with reduction of the rating.  The effective date of the reduction was more than 60 days after the notice of reduction.  The Board finds that, in reducing the rating, the RO complied with the procedures outlined under 38 C.F.R. § 3.105(e).

The Board will now address whether the rating reduction was proper.  VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Court has held that several general regulations apply to all rating reduction cases, regardless of how long the rating has been in effect.  Specifically, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown, supra, at 421.  Thus, in any rating reduction case, it must be determined not only that an improvement in a disability actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.

There are more stringent evidentiary requirements for reducing ratings that have been at the same level for more than five years.  38 C.F.R. § 3.344 (c).  The 50 percent ratings for the Veteran's left knee and right knee patellofemoral syndrome, with arthritis, limitation of extension, were each effective from November 19, 2008.  Each had been in effect for more than five years in February 2014 when the RO reduced the rating and was in effect for more than five years when the RO established the May 1, 2014 effective date for the noncompensable ratings.  Therefore, the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings apply to this case.

Under 38 C.F.R. § 3.344 (a), if a rating has been in effect for more than five years, then rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest will not be reduced on examinations reflecting the results of bed rest.  Moreover, even when material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

The Court has noted that the RO must observe the provisions of 38 C.F.R. § 3.344(a) when reducing a disability rating that has been in place for more than five years.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Further, the Court has established that failure of the RO to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in such cases renders a rating decision void ab initio, that is, void from the beginning.  See Greyzck, supra, at 292, see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  Where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, all relevant documents tend to show that the RO reduced the rating for the Veteran's service-connected left knee and right knee patellofemoral syndrome, with arthritis, limitation of extension, without considering 38 C.F.R. § 3.344(a).  The Board reviewed the November 2013 rating decision proposing the reduction, the November 2013 notice letter regarding the proposed reduction, the February 2014 decision reducing the rating, the February 2014 notice letter regarding the reduction, the July 2014 statement of the case and the May 2015 statement of the case.  None of these documents refer to 38 C.F.R. § 3.344(a).  The Board notes that the November 2013 rating decision proposing the reduction stated that "VA law states that examinations disclosing physical improvement will warrant a reduction in rating for disabilities that have not continued for a long period of time (5 years or more) at the same level as long as the examination is as full and complete as the one on which payments were made."  The Veteran's service-connected bilateral patellofemoral syndrome, with arthritis, limitation of extension was rated as 50 percent disabling from November 19, 2008 through April 20, 2014 for a total of five and a half years.  Therefore, the standard applied in the November 2013 rating decision proposing the reduction was not correct.  Additionally, none of the documents indicate whether improvement had been sustained, nor address whether the evidence made it reasonably certain that the improvement would be maintained under the ordinary conditions of life.  None of the documents refer to the length of time that the 50 percent rating had been in place, or mention the date when the rating was assigned.  From these documents, the Board concludes that the RO reduced the rating without observing the protections in place under 38 C.F.R. § 3.344 (a) for ratings that have been in effect for more than five years.  

As indicated above, when the RO reduces a rating without observance of the law, that action was without authority, and the reduction is void ab initio.  Therefore, the Board grants the appeal, and restores the 50 percent rating, each, for the Veteran's service-connected patellofemoral syndrome, with arthritis, right knee, limitation of extension and service-connected patellofemoral syndrome, with arthritis, left knee, limitation of extension, effective May 1, 2014.   




	(CONTINUED ON NEXT PAGE)



ORDER

The reduction of the rating for service-connected patellofemoral syndrome, with arthritis, right knee, limitation of extension was improper, and the 50 percent rating is restored effective May 1, 2014.

The reduction of the rating for service-connected patellofemoral syndrome, with arthritis, left knee, limitation of extension was improper, and the 50 percent rating is restored effective May 1, 2014.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


